PER CURIAM.
The Court has determined that the order on appeal is not “one that disposes of a separate and distinct cause of action that is not interdependent with other pleaded claims.” Fla. R. App. P. 9.110(k). Therefore, the order does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, appellee’s motion to dismiss is granted, and the appeal is dismissed as premature.
WETHERELL, JAY, and WINSOR, JJ., CONCUR.